Citation Nr: 0027936	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-06 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent reactive 
airway disease.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in February 1999, the veteran requested 
a hearing before a member of the Board at the RO.  The Board 
also notes that the veteran was afforded the opportunity for 
such a hearing in September 2000, but failed to report 
without explanation for that hearing.  See 38 C.F.R. § 
20.704(c) (1999).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDING OF FACT

The veteran's service-connected reactive airway disease is 
currently manifested by pulmonary function tests showing 
forced expiratory volume in one second (FEV-1) of 87 percent 
and FEV-1/FVC (forced vital capacity) of 114 percent of 
predicted.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
obstructive airway disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.20, 4.97, 
Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1994 rating decision, the RO granted service 
connection for obstructive airway disease and assigned a 10 
percent evaluation.  

Private medical records dated from September to November 1996 
show that the veteran was seen with complaints of shortness 
of breath.  On examination, his lungs were clear to 
auscultation.  He was diagnosed with reactive airway disease 
with no evidence of asthma.  

Pulmonary function test conducted in December 1996 at Sutter 
General Hospital showed FEV-1 to be 108 percent of predicted 
and DLCO to be 124 percent of predicted.  The interpretation 
was that there was no definite evidence of obstructive or 
restrictive disease defect.  The FEV-1 was normal.  The 
veteran's total lung capacity and diffusing capacity were 
reported as normal.  

The veteran was accorded a VA respiratory examination in May 
1997.  On examination, the lungs were clear to auscultation.  
There was no evidence of rales or wheezing.  The diagnosis 
was obstructive airway disease.  X-rays of the chest were 
normal.  Pulmonary function test results showed FEV-1 to be 
95 percent of predicted and DLCO to be 92 percent of 
predicted.  

VA outpatient treatment records dated from August to November 
1997 show that the veteran was seen on several occasions with 
complaints of dyspnea on exertion and shortness of breath.  

VA pulmonary function tests conducted in September 1997 
showed FEV-1 to be 95 percent of predicted and FEV-1/FVC to 
be 95 percent of predicted.  

The veteran was accorded a VA respiratory examination in June 
1999.  At that time, he reported that he experienced 
shortness of breath approximately four times a month.  He 
reported that he used Albuterol on an as needed basis, which 
was approximately three times a month.  On examination, there 
was normal symmetric excursion and expansion of the lungs.  
The lungs were clear to percussion and ausculation, and there 
was slightly increased expiratory and inspiratory ration with 
forced expiration.  There was no evidence of wheezes.  The 
diagnoses were reactive airway disease and mild asthma.  X-
rays of the chest were negative.  

Pulmonary function tests showed FEV1 to be 87 percent of 
predicted and FEV-1/FVC to be 114 of predicted.  It was noted 
that the tests showed mild restrictive disease.  

Pertinent Law and Regulations

The veteran contends that his reactive airway disease is 
productive of greater disability than is represented by the 
current 10 percent rating.  Upon review of the record, the 
Board concludes that the veteran's claim for increased 
disability rating is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a) (West 1991); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
when the veteran is seeking an increased rating.  Id.  The 
Board also finds that VA has complied with its obligation to 
assist him with the development of his claim.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2 (1999).

Under the criteria for evaluating bronchial asthma, a 10 
percent rating is warranted when there is a FEV-1 of 71- to 
80-percent of predicted, or; when the ratio of FEV-1/FVC is 
71 to 80 percent, or; when intermittent inhalation or oral 
bronchodilator is required.  

A 30 percent rating is warranted when the FEV-1 is 56- to 70-
percent of predicted; or, the FEV-1/FVC is 56 to 70 percent; 
or, daily inhalation or oral bronchodilator therapy is 
required; or, inhalational anti- inflammatory medication is 
required.  A 60 percent rating is warranted when the FEV-1 is 
40- to 55-percent of predicted; or, the FEV-1/FVC is 40 to 55 
percent; or, at least monthly visits to a physician are 
required for the care of exacerbations; or, when intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids are required.  

A 100 percent rating is provided when the FEV-1 is less than 
40-percent of predicted; or, the FEV-1/FVC is less than 40 
percent; or, when there is more than one attack per week with 
episodes of respiratory failure; or, when daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1999).

A note following those provisions provides that in the 
absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Analysis

In reviewing the most recent pulmonary function test, the 
results show that the veteran's FEV-1 was reported to be 87 
percent of predicted.  His FEV-1/FVC was reported to be 114 
percent of predicted.  These findings do not approximate the 
criteria for a 30 percent rating under Diagnostic Code 6602.  

Furthermore, there is no competent medical evidence 
reflecting that the veteran uses daily inhalation or oral 
bronchodilator therapy or inhalation anti-inflammatory 
medication.  The competent medical evidence reflects that the 
veteran has been diagnosed as having restrictive airway 
disease and mild asthma.  He has been placed on Albuterol, 
which he uses approximately three times a month.  He reported 
that he experienced shortness of breath with activities such 
as extractions lasting ten minutes or longer.

The veteran reported that there were no restrictions on his 
duties at work.  Moreover, his lungs were clear to 
auscultation and percussion, and no wheezes were heard.  He 
does not require daily medication so as to meet the alternate 
criteria for an evaluation in excess of 10 percent.

Therefore, the preponderance of the evidence is against a 
finding that the symptoms associated with the veteran's 
service-connected reactive airway disease approximate those 
necessary for an evaluation in excess of 10 percent.  
Accordingly, the Board finds that the criteria for a rating 
greater than 10 percent are not met.  



ORDER

A rating in excess of 10 percent for reactive airway disease 
is denied.  



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

